IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Mark Jefferis,
Plaintiff(s),
Case Number: 1:1 8cv687
vs.
Judge Susan J. Dlott
Hallrich Incorporated, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate Judge
Karen L. Litkovitz filed on July 31, 2019 (Doc. 18), to whom this case was referred pursuant to 28
U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing
such objections under Fed. R. Civ. P. 72(b) expired August 14, 2019, hereby ADOPTS said Report
and Recommendation.

Accordingly, defendants’ motion to dismiss plaintiffs’ class and collective action for lack of
subject matter jurisdiction and to compel mediation and arbitration (Doc. 11) is GRANTED. The
arbitration agreement is to be enforced without regard to the provisions requiring initiation of
mediation within six (6) months of accrual of an FLSA claim and arbitration within 14 days
thereafter.

This case is hereby DISMISSED without prejudice from the docket of this Court.

IT IS SO ORDERED.

Judge Susan J. Dlott
United States District Court
